DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DANIEL GROSS on 3/26/2021.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 1 line 13, after the phrase “portion (K2) of the cable (k) ---a guide means (30), through which the first cable portion (K1) can be guided to the inner cage (K2) or vice versa, being provided on the outer cage (22); the guide means (30) having two rollers (31, 32) that are spaced apart from each other and extend parallel to an axis of rotation (DA), the first cable portion (K1) extending between the two rollers--- has been inserted.

Claims 7 and 9 have been cancelled.
In claim 8 line 1, the phrase “claim 7” has been changed to ---claim 1---.
In claim 10 line 1, the phrase “claim 9” has been changed to ---claim 1---.



a feeding device (50) arranged on the frame (15), which feeding device being adapted - to feed the cable (K) to the cable receptacle (20) in a defined manner for winding, and/or - to unwind the cable (K) from the cable receptacle (20) in a defined manner; the feeding device (50) being between the outer and inner cages and movable in an alternating reciprocal manner, along a guide means (51), the guide means (51) being at least as long as the width of the cable receptacle (20). ---.

The entire recitation of claim 17 has been changed to --- A cable reel (10), in particular for a pipe inspection system, the cable reel having a frame (15) and a cable receptacle (20), the cable receptacle being rotatably arranged on the frame, it being possible to wind a cable (K) onto the cable receptacle and unwind it from the cable receptacle, and - the cable receptacle (20) having an inner cage (21) and an outer cage (22), the diameter (dl) of the inner cage being smaller than the diameter (d2) of the outer cage, - the inner cage (21) being arranged coaxially with respect to the outer cage (22) and being inside the outer cage, - it being possible to rotate the inner cage (21) and the outer cage (22) independently of one another, and - the inner cage (21) being provided for receiving a first cable portion (K1) of the cable (K) and the outer cable (22) being provided for receiving a second cable portion (K2) of the cable (K); a 

In claim 18 line 2, the phrase “the at least one first drive unit and the second drive unit” has been changed to --- at least one first and second drive units---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically WO 96/36552 teaches inner and outer cages and a cable but does not specifically disclose 
the guide means (30) having two rollers (31, 32) that are spaced apart from each other and extend parallel to the axis of rotation (DA), the first cable portion (K1) extending between the two rollers;
the feeding device (50) being between the outer and inner cages and movable in an alternating reciprocal manner, along a guide means (51), the guide means (51) being at least as long as the width of the cable receptacle (20).
said cable reel having a sensor device that is adapted to detect the transition region from the first cable portion (K1) to the second cable portion (K2) and/or the coupling element (40) during the winding and/or during the unwinding of the cable (K), the feeding device (50) being adapted to change the travel speed upon detection of the transition region and/or the coupling element.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MICHAEL E GALLION/Examiner, Art Unit 3654